UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Commission File Number 333-206890 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INNOVUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 98-0814124 (I.R.S. Employer Identification Number) 9171 Towne Center Drive, Suite 440 San Diego, CA 92122 (858) 964-5123 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Bassam Damaj, President Innovus Pharmaceuticals, Inc. 9171 Towne Center Drive, Suite 440 San Diego, CA 92122 (858) 964-5123 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Aggregate Offering Price Amount of Registration Fee Common Stock underlying Convertible Promissory Notes, $0.001 par value $ $ $ Common Stock underlying Warrants, $0.001 par value $ $ $ Common Stock – Issuance Shares, $0.001 par value $ $ $ Common Stock - GSS & HCW Warrants, $0.001 par value(2)(3) $ $ $ TOTAL $ $ Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. Pursuant to Engagement Agreement, Garden State Securities, Inc. is entitled to, among other things, warrants with “piggy back” registration rights, equal to 10% of the amount of securities sold at an exercise price equal to the investor’s warrant exercise price. Pursuant to a letter Agreement dated June 24, 2016Rodman and Renshaw, a unit of H.C. Wainwright & Co., LLC is entitled to, among other things, warrants with “piggy back” registration rights, equal to 8% of the amount of securities sold at an exercise price equal to the investor’s warrant exercise price. A Registration Statement relating to these securities has been filed with the Securities Exchange Commission.The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”) and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 8. Prospectus (Subject to Completion) Dated August , 2016 PROSPECTUS Innovus Pharmaceuticals, Inc. 25,591,881 Shares of Common Stock Offered by the Selling Stockholders Offering Price Per Share Total Common Stock – 13,871,881 Shares underlying Convertible Promissory Notes… $ $ Common Stock – 3,000,000 Shares underlying Warrants… $ $ Common Stock – 7,500,000 Issuance Shares… $ $ Underwriting discounts and Commissions- 1,220,000 Shares…(1)(2)(3)(4) $ $ 1. Pursuant to an Engagement Agreement, the Company agreed to pay Garden State Securities, Inc. (“GSS”) who acted as a Placement Agent for the Offering, a cash fee of 10% of the gross proceeds from the Offering and issue it a Warrant to purchase the number of common shares equal to 10% of the number of shares that the Notes are convertible into at the Conversion Price on an as converted basis. 2. Includes the GSS Compensation of Warrants equal to 10% of the amount of securities sold; 700,000 at the exercise price of $0.40 per share. 3. Pursuant to a Letter Agreement, the Company agreed to pay Rodman and Renshaw, a unit of H.C. Wainwright & Co, LLC. (“HCW”) who acted as a Placement Agent for the Offering, a cash fee of 8% of the gross proceeds from the Offering and issue it a Warrant to purchase the number of common shares equal to 8% of the number of shares that the Notes are convertible into at the Conversion Price on an as converted basis. 4. Includes the HCW Compensation of Warrants equal to 8% of the amount of securities sold; 520,000 at the exercise price of $0.40 per share. This prospectus relates to the registration and offering of up to 25,591,881 shares of our common stock, par value $0.001 per share. Innovus conducted a private placement of $3,000,000 and has already received the funds. The Selling Stockholders are offering the securities at the Offering Price per Share listed above. The price has been arbitrarily determined. 13,871,881 shares of common stock offered under this prospectus are the common shares underlying the Convertible Promissory Notes of the Company (each a “Note” and collectively the “Notes”) sold to eight (8) accredited investors (the “Buyers”) pursuant to nine (9) Securities Purchase Agreements and related documents described herein on June 30, 2016, July 17, 2016, and July 25, 2016 (the “Purchase Agreement”), for the aggregate amount of $3,000,000 (the “Offering”).The 13,871,881 total includes the anticipated accrued interest of five percent (5%) on each Note for one year. Concurrent with the signing of the Purchase Agreement, the Company issued each Buyer a Common Stock Purchase Warrant (“Warrants”), allowing the Buyers to purchase an aggregate of 3,000,000 shares of common stock at an exercise price of $0.40 per share. As additional consideration, the Company issued the investors an aggregate of 7,500,000 shares of common stock (collectively “Issuance Shares”).In addition, a Registration Rights Agreement was signed that commits the Company to file a Registration Statement within 30 business days following the receipt of $1,000,000 proceeds from the Purchase Agreement. -i- The Company, in accordance with the Engagement Agreement dated March 25, 2015, is registering 700,000 common shares underlying warrants issuable to Garden State Securities, Inc. equal to 10% of the amount of securities sold in the Offering at an exercise price equal to the investor’s warrant exercise price of$0.40 per share. The warrants have a five-year term and a cashless exercise provision. The Company, in accordance with the Letter Agreement dated June 24, 2016, is registering 520,000 common shares underlying warrants issuable to Rodman and Renshaw, a unit of H.C. Wainwright & Co, LLC equal to 8% of the amount of securities sold in the Offering at an exercise price equal to the investor’s warrant exercise price of $0.40 per share. The warrants have a five-year term and a cashless exercise provision. The Company is paying for the legal and accounting costs associated with registering the shares in this offering.The Company will not receive any of the funds from this offering (other than the exercise price payable upon exercise of the Warrants, if any). The securities being registered in this offering may not be liquid since a limited market may exist. Our common stock is currently listed on the OTC Quotation Board under the symbol “INNV.” On August 7, 2016 the last reported sales price of our common stock on the OTC Markets was $0.41. The selling stockholders, who are deemed underwriters as that term is defined under the Securities Exchange Act of 1934, or the rules and regulations thereunder, may sell these shares from time to time after this Registration Statement is declared effective by the Securities and Exchange Commission. The selling stockholders will sell at the above stated price for the duration of the offering. The price has been arbitrarily determined. We will not receive any of the proceeds received by the selling stockholders. An investment in our common stock involves a high degree of risk. You should purchase our common stock only if you can afford a complete loss of your purchase. We urge you to read carefully the “Risk Factors” section beginning on page8 where we describe specific risks associated with an investment in Innovus Pharmaceuticals, Inc. and these securities before you make your investment decision. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”) and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS AUGUST, 2016. -ii- TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of the Offering 2 Risk Factors 8 Special Note Regarding Forward-Looking Information 21 Use of Proceeds 21 Determination of Offering Price 22 Selling Security Holders 22 Plan of Distribution and Terms of the Offering 25 Description of Securities 27 Interest of Named Experts and Counsel 28 Registrant Information 29 Description of Business 29 Facilities - Description of Property 37 Legal Proceedings 37 Director, Executive Officers, Promoters and Control Persons 37 Security Ownership of Certain Beneficial Owners and Management 38 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 39 Reports to Stockholders 40 Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Market for Common Equity and Related Stockholders Matters 46 Dividends 47 Executive Compensation 48 Shares Eligible for Future Sale 50 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Index to Financial Statements 52 Reports of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets -December 31, 2015and 2014 F-2 Consolidated Statements of Operations - Years Ended December 31, 2015 and 2014 F-3 Consolidated Statements of Cash Flows - Years Ended December 31, 2015 and 2014 F-4 Consolidated Statements of Stockholders’ Equity (Deficit) -December 31, 2013 to December 31, 2015 F-6 Notes to the Consolidated Financial Statements - December 31, 2015 and 2014 F-7 Condensed Consolidated Balance Sheets - June 30, 2016 (Unaudited) and December 31, 2015 G-1 Condensed Consolidated Statements of Operations (Unaudited)Three and Six MonthsEnded June 30, 2016 and 2015 G-2 Condensed Consolidated Statements of Cash Flows (Unaudited) – For the Six Months Ended June 30, 2016 and 2015 G-3 Notes to Condensed Consolidated Financial Statements – June 30, 2016 G-4 PART II:Information Not Required in Prospectus H-1 -iii- PROSPECTUS SUMMARY This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our consolidated financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to "we," "our," "us" and “Innovus” refer to Innovus Pharmaceuticals, Inc. The selling stockholders, who are deemed underwriters, may sell these shares from time to time after this Registration Statement is declared effective by the Securities and Exchange Commission.We will not receive any of the proceeds received by the selling stockholders (other than the exercise price payable by warrant holders on exercise of their warrants). We were incorporated as North Horizon, Inc. on July 23, 2007, in the State of Nevada. In December 2011, we merged with FasTrack Pharmaceuticals, Inc. and changed our name to Innovus Pharmaceuticals, Inc. In December 2013, we acquired Semprae, making it our wholly owned subsidiary. In February 2015, we entered into a merger agreement, whereby we acquired Novalere and its worldwide rights to the Fluticare™ brand (Fluticasone propionate nasal spray). We expect that the Abbreviated New Drug Application (“ANDA”) filed in November 2014 with the U.S. Food and Drug Administration (“FDA”) may be approved in the second half of 2016, which will allow us to market and sell Fluticare™ over the counter in the U.S. We are an emerging pharmaceutical company engaged in the commercialization, licensing and development of safe and effective non-prescription medicine and consumer care products to improve men’s and women’s health and vitality and respiratory diseases.We deliver innovative and uniquely presented and packaged health solutions through our over-the-counter, (“OTC”) medicines and consumer and health products, which we market directly or through commercial partners to primary care physicians, urologists,gynecologists and therapists and directly to consumers through on-line channels, retailers and wholesalers. Our business model leverages our ability to acquire and in-license commercial products that are supported by scientific and/or clinical evidence, place them through our existing supply chain, retailand on-line channels to tap new markets and drive demand for such products and to establish physician relationships. We currently market 13 products in the United States and six in multiple countries around the world through our commercial partners. As of June 30, 2016, we had $1,785,531 in current assets and current liabilities in the amount of $3,812,035. Innovus’ address and phone number are: Innovus Pharmaceuticals, Inc. 9171 Towne Center Drive, Suite 440 San Diego, CA 92122 (858) 964-5123 -1- Summary of the Offering Issuer Innovus Pharmaceuticals, Inc. Securities Offered 25,591,881 shares of common stock of the Company Common Stock Outstanding as of June 29, 2016 87,176,763 shares of common stock Use of Proceeds We will not receive any proceeds from the disposition of already outstanding shares of common stock, other than the exercise price of the warrants upon exercise. See “Use of Proceeds” Risk Factors An investment in our common stock involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” The Financing Innovus Pharmaceuticals Inc. (the “Company” or “Innovus”), entered into Securities Purchase Agreements with eight (8) accredited investors (the “Buyers”), pursuant to which the Company received aggregate proceeds of $3,000,000, net of original issue discount (“OID”) (the “Offering”) pursuant to which it sold: Notes. Eight (8) Convertible Promissory Notes of the Company. Four in the principal amount of $275,000.00, one for $550,000, one for $1,100,000, one for $366,666.67, one for $165,000, and one for $22,222.22 (each a “Note” and collectively the “Notes”) (the Notes were sold at a 10% original issue discount and the Company received an aggregate total of $3,000,000 (net of OID) in funds thereunder). The Notes and accrued interest are convertible into shares of common stock, $0.001 par value per share, of the Company (the “Common Stock”) immediately after date of execution, at a conversion price of $0.25 per share with certain adjustment provisions noted below. The maturity date of Note issued on June 30, 2016 and July 15, 2016 is June 30, 2017. The maturity date of the Notes issued on July 25, 2016 is August 25, 2017. The Notes bear interest on the unpaid principal amount at the rate of five percent (5%) per annum from the date of issuance until the same becomes due and payable, whether at maturity or upon acceleration or by prepayment or otherwise. Notwithstanding the foregoing, upon the occurrence of an Event of Default as defined in such Note, a “Default Amount” equal to the sum of (i) the Principal Amount, together with accrued interest due thereon through the date of payment payable at the Holder’s option in cash or Common Stock and (ii) an additional amount equal to the Principal Amount payable at the Company’s option in cash or Common Stock.For purposes of payments in Common Stock, the following conversion formula shall apply: the Conversion Price shall be the lower of: (i) the Fixed Conversion Price ($0.25) or (ii) 75% multiplied by the volume weighted average price of the Common Stock during the ten (10) consecutive Trading Days immediately prior to the later of the Event of Default or the end of the applicable cure period. For purposes of the Investors request of repayment in cash but the Company is unable to do so, the following conversion formula shall apply: the conversion price shall be the lower of: (i) the fixed conversion price ($0.25) or (ii) 60% multiplied by the lowest daily volume weighted average price of the Company’s common stock during the ten consecutive trading days immediately prior to the conversion. Certain other conversion rates apply in the event of the sale or merger of the Company, default and other defined events. The Company may prepay the Notes at any time on the terms set forth in the Notes at the rate of 110% of the then outstanding balance of the Notes. Under the terms of the Notes, the Company shall not effect certain corporate and business actions during the term of the Notes, although some may be done with proper notice. Pursuant to the Purchase Agreement, with certain exceptions, the Note holder has a right of participation during the term of the Notes; additionally, the Company granted the Note holder registration rights for the shares of Common Stock underlying the Notes pursuant to Registration Rights Agreements. (ii)Issuance Shares. Pursuant to the Purchase Agreement, the Company issued an aggregate 7,500,000 restricted shares of Common Stock to each of the eight Buyers as additional consideration for the purchase of the Notes (the “Issuance Shares”). (iii)Warrant. Concurrent with the signing of the Securities Purchase Agreements, the Company issued Common Stock Purchase Warrants to each Buyer, which allows the Buyers to purchase an aggregate 3,000,000 shares of common stock, all $0.001 par value per share, of the Company at an exercise price of $0.40 per share. A copy of the Warrants are attached hereto. -2- (iv)Registration Rights. In addition, a Registration Rights Agreement was signed that commits the Company to file an Initial Registration Statement within 30 business days following the sale and receipt of proceeds, of an aggregate of $1,000,000 of Notes to the Buyer and/or third party investors on the same terms and conditions set forth in the Purchase Agreement. A copy of the form Registration Rights Agreement is attached hereto. Based on the market price per share on the date of each Convertible Note (June 30, 2016: $0.21, July 15, 2016: $0.3055, and July 25, 2016, $0.50) the total dollar value of the securities sold as part of this Offering is approximately $5,180,214. The following table illustrates the dollar amount of each payment in connection with the transaction that we have made or may be required to make to any selling shareholder, an affiliate of a selling shareholder or any person with whom any selling shareholder has a contractual relationship regarding the transaction: Note/Warrant Holder Sale Date Value of Each Payment to Holder (1) Gross Proceeds Net of OID Net Proceeds to Issuer Anson Investment Master Fund, LP (2) June 30, 2016 $ $ $ FirstFire Global Opportunities Fund, L.L.C. (3) June 30, 2016 $ $ $ Intracoastal Capital, LLC (4) June 30, 2016 $ $ $ Sabby Healthcare Master Fund, Ltd. (5) July 15, 2016 $ $ $ CVI Investments, Inc. (6) July 15, 2016 $ $ $ H.C. Wainwright & Co. LLC (7) (13) July 25, 2016 $ $ $ Noam Rubenstein (8) July 25, 2016 $ $ $ Charles Worthman (9) July 25, 2016 $
